1
2
3
4
5
6
7
8                                      UNITED STATES DISTRICT COURT

9                                     EASTERN DISTRICT OF CALIFORNIA

10
11   EVANGELINA MARTINEZ PERALES,                          )   Case No.: 1:17-cv-1353 - JLT
                                                           )
12                    Plaintiff,                           )   ORDER AWARDING ATTORNEY’S FEES
                                                           )   PURSUANT TO THE EQUAL ACCESS TO
13           v.                                            )   JUSTICE ACT
                                                           )
14   ANDREW M. SAUL1,                                      )   (Doc. 31)
     Commissioner of Social Security,                      )
15                                                         )
                      Defendant.                           )
16                                                         )
17           On June 3, 2019, Plaintiff filed a motion for attorney fees pursuant to the Equal Access to
18   Justice Act, 28 U.S.C. § 2412(d). (Doc. 29) Thereafter, Plaintiff and the Commissioner of Social
19   Security stipulated for the award and payment of attorney’s fees and expenses pursuant to the EAJA.
20   (Doc. 31) Accordingly, the Court ORDERS:
21           1.       Subject to the terms of the stipulation, fees in the total amount of $5,000.00 are
22                    AWARDED to Evangelina Martinez Perales; and
23           2.       Plaintiff’s motion for attorney fees and costs (Doc. 29) is TERMINATED as moot.
24
25   IT IS SO ORDERED.
26
         Dated:      June 26, 2019                                    /s/ Jennifer L. Thurston
27                                                             UNITED STATES MAGISTRATE JUDGE

28
             1
             This action was originally brought against Nancy A. Berryhill in her capacity as then-Acting Commissioner.
     Andrew M. Saul, the newly appointed Commissioner, has been automatically substituted. See Fed. R. Civ. P. 25(d).
